DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 11/24/2021.
	Claims 1-28 have been canceled by applicant.
	Claims 29-39 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated to include US 10,869,669.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 29, 33 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by et al. (US 2007/0131732) hereinafter (“Holsten”).
	With regard to claims 29, 33 and 37, Holsten discloses a surgical stapling assembly (300; 1006 fig.19A), comprising: a first jaw (310); a second jaw (308) movable relative to said first jaw; a staple cartridge (510, 1010), comprising: a cartridge body, comprising: a deck (1020); a longitudinal slot defined in said deck, wherein said longitudinal slot (1030) is configured to receive a firing member (not shown) therethrough; a first row of staple cavities (as seen in fig.19A or B) defined in said deck, wherein said first row of staple cavities is positioned a first distance from said longitudinal slot (see fig. 19A or B); and a second row of staple cavities defined in said deck (see left or right of fig.19A or B), wherein said second row of staple cavities is positioned a second distance from said longitudinal slot (1030) wherein said second distance (as seen in fig.19A) is greater than said first distance; and a plurality of staples (25abc fig.19A) removably stored in said first row of staple cavities and said second row of staple cavities (see fig.19A), wherein said plurality of staples (25abc) are configured to be progressively deployed from said staple cartridge by the firing member (not shown); an implantable layer (1070) fig.19A, comprising: a tissue-contacting surface; and a body portion, wherein said height increases from left to right towards the slot fig.19A) varying laterally along a lateral width of said body portion defining: a first tissue gap defined between said tissue-contacting surface and one of said first jaw and said second jaw (1010, 308 fig.19A), wherein said first tissue gap is aligned with said first row of staple cavities; and a second tissue gap defined between said tissue-contacting surface and said one of said first jaw and said second jaw, wherein said second tissue gap is aligned with said second row of staple cavities, and wherein said first tissue gap is different than said second tissue gap (see arrows below showing gap).  

    PNG
    media_image1.png
    460
    674
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 30, 34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsten (US 2007/0131732) hereinafter (“Holsten”) in view of Shelton, IV (US 7,147,138).
With regard to claims 30, 34 and 38, Holsten discloses the surgical stapling assembly (300; 1006 fig.19A), including said tissue-contacting surface except for a curved lateral profile. Shelton teaches the surgical stapling assembly  (fig.1), including said tissue-contacting surface (fig.10) which comprise a curved lateral profile (see also fig.17). In view of Shelton teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Holsten by replacing the stapling assembly with Shelton’s tissue-contacting surface   .

8.	Claims 31-32, 35-36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsten (US 2007/0131732) hereinafter (“Holsten”) in view of Murry et al. (US 20090120994) hereinafter (“Murry”).
With regard to claims 31, 35 and 39, Holsten discloses the surgical stapling assembly (300; 1006 fig.19A), including said tissue-contacting surface except for a stepped lateral profile.  Murry teaches surgical stapling assembly (30) and a tissue-contacting surface (as seen in fig. 2) which comprises a stepped lateral profile (fig.2). In view of Murry teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Holsten by replacing the stapling assembly with Murry’s tissue-contacting surface (as seen in fig. 2) which comprises a stepped lateral profile such that forming the fasteners minimizes trauma to the tissue.
With regard to claims 32 and 36, modified Holsten discloses the surgical stapling assembly (300; 1006 fig.19A), wherein said first tissue gap comprises an outer tissue gap and said second tissue gap comprises an inner tissue gap, and wherein said first tissue gap is greater than said second tissue gap (as seen in the fig. above).   
Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/23/2022